CONCURRING OPINION OF
COKE, J.
In concurring in the majority opinion I do so mindful that in a government like ours, characterized by free institutions, the importance of a free press should not be underestimated. While the case at bar deals solely with the publication of libelous matter contained in the pleadings in a civil action prior to a hearing thereon, I deem it timely to draw attention to what I understand to be a relaxation to some extent of the rule announced when the same is ap*813plied to criminal proceedings. For instance, a report of an arrest on information gained from papers on file, when such report does not assume the guilt of the accused person and is not otherwise defamatory, is privileged. This policy of the law is recognized by Mr. Townshend in his work on Slander and Libel, 3d ed., p. 403, and in Newell’s Slander and Libel, 3d ed., p. 664.